Filed 11/30/15 In re Matthew G. CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE


In re MATTHEW G. et al., Persons                                     B263497
Coming Under the Juvenile Court Law.                                 (Los Angeles County
                                                                     Super. Ct. No. DK05978)


LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN AND
FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

C.M.,

         Defendant and Appellant.



         APPEAL from an order of the Superior Court of Los Angeles County, Teresa T.
Sullivan, Judge. Dismissed.
         Marsha F. Levine, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Mary C. Wickham, Interim County Counsel, Dawyn R. Harrison, Assistant
County Counsel, and Jeanette Cauble, Senior Deputy County Counsel, for Plaintiff and
Respondent.
       The father, Charles M., appeals from a dispositional order in a dependency matter.
While the appeal was pending, the dispositional order was vacated. This had the effect of
vacating family maintenance and counseling and parenting class orders. As the father’s
appeal is moot, we order its dismissal.
       In response to this state of affairs, the Department of Children and Family Services
moved to dismiss the appeal on mootness grounds. The father now agrees that the appeal
is moot. We can provide the father no effectual relief and thus have no jurisdiction over
this matter because all of his contentions are now moot. (Eye Dog Foundation v. State
Board of Guide Dogs for the Blind (1967) 67 Cal. 2d 536, 541; In re B.L. (2012) 204
Cal. App. 4th 1111, 1118; In re Melissa R. (2009) 177 Cal. App. 4th 24, 34; In re B.D.
(2008) 159 Cal. App. 4th 1218, 1240-1241; In re Karen G. (2004) 121 Cal. App. 4th 1384,
1390; In re Albert G. (2003) 113 Cal. App. 4th 132, 135; In re Dani R. (2001) 89
Cal. App. 4th 402, 405-406; In re Jessica K. (2000) 79 Cal. App. 4th 1313, 1315-1316.)
       The appeal is dismissed.
                            NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                            TURNER, P. J.



We concur:



       KRIEGLER, J.



       BAKER, J.




                                            2